IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-10490
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GERARDO GUZMAN-ARMENDARIZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:08-CR-83-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Gerardo Guzman-
Armendariz has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Guzman-Armendariz has filed
a response. The record is insufficiently developed to allow consideration at this
time of Guzman-Armendariz’s claims of ineffective assistance of counsel; such
claims generally “cannot be resolved on direct appeal when [they have] not been
raised before the district court since no opportunity existed to develop the record

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-10490

on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).            Our
independent review of the record, counsel’s brief, and Guzman-Armendariz’s
response discloses no nonfrivolous issue for appeal.     Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2